Citation Nr: 1038050	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to July 1954.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claims were remanded by the Board in March 2010 so 
that copies of private medical records could be obtained and so 
that the Veteran could be provided a VA examination regarding his 
left knee.  The Board notes that on his April 2008 substantive 
appeal the Veteran requested that he be provided a VA examination 
of the left knee.  As yet the private medical records have not 
been obtained and a VA examination has not been conducted.

The claims file has been returned to the Board with documents 
indicating that the Veteran failed to report for the scheduled VA 
examination.  The Board notes that the Veteran had sent in a 
change of address form and that the notice of VA medical 
examination was sent to the Veteran's former address.  
Furthermore, in July 2010 the Veteran's local service 
representative wrote to VA and stated that the notice of VA 
examination had been sent to the wrong address and requested that 
the Veteran be rescheduled for another VA examination.  
Accordingly, the Veteran's claim must be remanded again.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran an authorization form to 
sign so that his medical records from Kaiser 
Permanente, dated from August 2003 to 
present, may be requested.

2.  When the above action has been completed 
afford the Veteran a left knee examination.  
The claims file should be made available to 
the examiner and reviewed by the examiner.  
This should include review of the service 
treatment records which show that the 
Veteran's left knee was injured in December 
1951 when it was struck with a billy club, 
which show that the Veteran was treated in 
April 1952 for chronic bursitis of the left 
knee secondary to the December 1951 injury, 
and which show that he was seen in April 1954 
for residuals of his left knee injury.   The 
examiner should describe all left knee 
disability currently present.  The examiner 
should then express an opinion as to whether 
it is at least as likely as not (a 50 percent 
or greater probability) that any currently 
diagnosed left knee disability is causally 
linked to the Veteran's military service, 
including the December 1951 left knee injury.  
Supporting rationale for all opinions 
expressed should be provided.

3.  After the above actions have been 
accomplished, the RO should readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes review of all evidence received 
since the March 2008 statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



